Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

In the May 12, 2022 Office Action, inter alia, claims 1-4, 6, 7, 10, 11, 12, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. U.S. Patent Publication (2009/0288099; hereinafter: Rybak) in view of Brawer U.S. Patent (7,769,742; hereinafter: Brawer) and further in view of Bhaginath et al. Non Patent Publication (“Virtualized Dynamic URL Assignment Web Crawling Model”, 2014; hereinafter: Bhaginath) and further in view of Liao et al. U.S. Patent Publication (2016/0328475; hereinafter: Liao) and further in view of Lagi et al. U.S. Patent Publication (2020/0065857; hereinafter: Lagi).

Rybak, Brawer, Bhaginath, Liao, and Lagi alone, or in combination, fail to describe or render obvious, execute an event for crawling the accessible Uniform Resource Identifiers to extract web content available in the corresponding web locations, wherein the event relates to a computing event triggered from one or more computing policies associated with hardware of the system, wherein executing the event comprises: creating at least one resource cluster for executing the event, wherein the at least one resource cluster comprises one or more resources acquired based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein the web crawling module is operable to use one or more logic or algorithms to determine a number of the one or more resources to be acquired to form the at least one resource cluster based on the obtained one or more features associated with the accessible Uniform Resource Identifiers; acquiring at least one electronic record file based on the obtained one or more features associated with the accessible Uniform Resource Identifiers, wherein acquiring the at least one electronic record file comprises fetching the at least one electronic record from an electronic record file repository, wherein the electronic record file repository is communicably coupled to the data processing arrangement via the communication interface, wherein the obtained one or more features associated with the accessible Uniform Resource Identifiers are analysed to determine a number of the electronic record files required for executing the event for crawling the accessible Uniform Resource Identifiers, using the one or more logic or algorithms in the web crawling module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
July 1, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000